MEMORANDUM***
Balvir Singh, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) denial of his application for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for substantial evidence an adverse credibility determination, Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), and we grant the petition for review, and remand.
The IJ’s adverse credibility determination rested on minor inconsistencies and omissions that did not go to the heart of Singh’s claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Furthermore, the IJ impermissibly required Singh to provide corroborating evidence. See Arulampalam v. Ashcroft, 353 F.3d 679, 688 (9th Cir.2003). Accordingly, the IJ’s adverse credibility determination is not supported by substantial evidence. See Vilorio-Lopez v. INS, 852 F.2d 1137, 1142 (9th Cir.1988).
We remand this matter for further proceedings to determine whether, accepting Singh’s testimony as credible, he is eligible for asylum and withholding of deportation. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Edüd 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.